            Case 1:20-cr-00092-ELR Document 22 Filed 01/13/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


UNITED STATES OF AMERICA                  *
                                          *
               v.                         *        1:20-CR-00092-ELR-1
                                          *
TAMIKA ANDERSON,                          *
                                          *
                       Defendant.         *
                                          *
                                     _________

                                      ORDER
                                     _________


       This matter is before the Court on Defendant Tamika Anderson’s emergency

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc.

18].   After due consideration, the Court enters the following Order denying

Defendant’s motion.

       I.      BACKGROUND

       On March 12, 2020, Defendant pleaded guilty to aggravated identity theft.

[Doc. 6-1]. On June 16, 2020, Defendant was sentenced to a term of imprisonment

of twenty-four (24) months, to be followed by one year of supervised release. [Doc.

14]. Defendant now requests that this Court commute her custodial time to time-

served and allow her to begin supervised release, with one of the conditions being

home confinement. [Doc. 18].
          Case 1:20-cr-00092-ELR Document 22 Filed 01/13/21 Page 2 of 6




       II.     DISCUSSION

       The First Step Act of 2018, Pub. L. No. 115-391 § 603, 132 Stat. 5194 (Dec.

21, 2018), enables a defendant to file a motion for compassionate release directly

with the sentencing court.            As revised by the First Step Act, 18 U.S.C. §

3582(c)(1)(a)(A)(i) provides that:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or
        upon motion of the defendant after the defendant has fully exhausted
        all administrative rights to appeal a failure of the Bureau of Prisons to
        bring a motion on the defendant’s behalf or the lapse of 30 days from
        the receipt of such a request by warden of the defendant’s facility,
        whichever is earlier, may reduce the terms of imprisonment…after
        considering the factors set forth in section 3553(a)1 to the extent that
        they are applicable, if it finds that—(i) extraordinary and compelling
        reasons warrant such a reduction…

18 U.S.C. § 3582(c)(1)(a)(A)(i).

       Defendant argues that she is entitled to compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A) because her medical condition constitutes an “extraordinary

and compelling reason” warranting a reduction under subsection (i). Defendant

contends that she suffers from hypertension, a condition which makes her more


1
  18 U.S.C. §3553(a) sets forth factors to be considered in imposing a criminal sentence, including:
(1) the nature and circumstances of the offense and the history and characteristics of the defendant;
(2) the need for the sentence imposed to reflect the seriousness of the offense, to afford adequate
deterrence, to protect the public, and to provide the defendant with training, care, and/or treatment;
(3) the kinds of sentences available; (4) the kinds of sentence and the sentencing range established
for the applicable category of offense committed as set forth in the Sentencing Guidelines; (5) any
pertinent policy statement; (6) the need to avoid sentence disparity; and (7) the need to provide
restitution to victims.

                                                  2
        Case 1:20-cr-00092-ELR Document 22 Filed 01/13/21 Page 3 of 6




susceptible to COVID-19. [Doc. 18]. Before the enactment of the First Step Act in

December 2018, compassionate release was only available if the BOP filed a motion

requesting it. 18 U.S.C. § 3582 (as effective Nov. 2, 2002 to Dec. 20, 2018); see also

U.S.S.G. § 1B1.13 (“Upon motion of the Director of the Bureau of Prisons under 18

U.S.C. § 3582(c)(1)(A), the court may reduce the term of imprisonment. . .”). Now,

however, the First Step Act enables a defendant to file a motion for compassionate

release directly with the sentencing court under certain circumstances. 18 U.S.C. §

3582(c)(1)(A)(i).

      On or about November 4, 2020, Defendant requested the BOP reduce her

sentence based on concerns about COVID-19 and her medical condition. [Doc. 18].

On November 17, 2020, her request was denied. [Id. at 2].

      The Court first turns to Defendant’s request for home confinement under the

First Step Act based on her ailment and possible exposure to COVID-19. The First

Step Act of 2018 modifies 34 U.S.C. § 60541(g)(1) to provide that:

      (A)    The Attorney General shall conduct a pilot program to
             determine the effectiveness of removing eligible elderly
             offenders and eligible terminally ill offenders from Bureau of
             Prisons facilities and placing such offenders on home
             detention until the expiration of the prison term to which the
             offender was sentenced.

      (B)    In carrying out a pilot program as described in subparagraph
             (A), the Attorney General may release some of all eligible
             elderly offenders and eligible terminally ill offenders from the
             Bureau of Prisons facilities to home detention upon written
             request from either the Bureau of Prisons or eligible elderly
             offender or terminally ill offender.

                                          3
        Case 1:20-cr-00092-ELR Document 22 Filed 01/13/21 Page 4 of 6




       As to the placement of terminally ill inmates on home confinement, the First

Step Act defines an “eligible terminally ill offender” as an offender in Bureau of

Prisons (“BOP01”) custody who, inter alia, “has been determined by a medical

doctor approved by the BOP to be” either “in need of care at a nursing home,

intermediate care facility, or assisted living facility” or “diagnosed with a terminal

illness.” 34 U.S.C. § 60541(g)(5)(D). Under the First Step Act, the discretion to

release a prisoner to home confinement lies solely with the Attorney General and by

delegation the BOP. 34 U.S.C. § 60541; see also DeJesus v Woods, No. 2:19-CV-

121-WHA, 2019 WL 3326199, at *4 (M.D. Ala. June 21, 2019) (collecting cases).

      Defendant does not state that she qualifies as a terminally ill offender. [Doc.

18]. Even if Defendant did meet the definition of a terminally ill offender, the First

Step Act does not require the BOP to place eligible prisoners on home confinement;

instead, the Act provides the BOP with the sole discretion to do so. Thus, Defendant

is not entitled to placement on home confinement. Further, the Court notes that “the

BOP’s placement determinations, including those regarding home confinement, are

expressly insulated from judicial review.” De Jesus, 2019 WL 3326199, *4 (citing

Reeb v Thomas, 636 F.2d 1224, 1227 (9th Cir. 2011)).

      Defendant asserts that she should be compassionately released based on her

medical condition, the BOP’s response to the COVID-19 pandemic, her efforts to

improve her life while incarcerated and her support system outside of prison. [Doc.

                                          4
          Case 1:20-cr-00092-ELR Document 22 Filed 01/13/21 Page 5 of 6




18]. The Government opposes Defendant’s motion for compassionate release,

pointing out that Defendant failed to use prescribed medications for hypertension

when afforded the opportunity prior to her incarceration, but now relies on that same

illness as a reason she should be compassionately released. [Doc. 20]. Defendant

acknowledges that in the past, she was non-compliant, failing to take her medicine

as prescribed. [Doc. 21]. Defendant is a thirty-year-old female and hypertension

treatment is available in the BOP facility. [Id.]

       Although the Court certainly recognizes the devastating effects of COVID-

19, and the Court is sympathetic to Defendant’s medical issues, the Court finds that

Defendant has not demonstrated that her medical condition rises to the level of

extraordinary and compelling circumstances that warrant compassionate release.

The Court also cannot find, based on Defendant’s submissions that she is receiving

inadequate treatment or that her condition has declined since her sentencing such

that the BOP is no longer capable of providing adequate treatment. As such,

Defendant has not shown that she is entitled to the relief she requests. 2




2
 Because Defendant has not shown that she qualifies for relief, a discussion of the Section 3553(a)
factors is not warranted.

                                                5
  Case 1:20-cr-00092-ELR Document 22 Filed 01/13/21 Page 6 of 6




III. CONCLUSION

In light of the foregoing, Defendant’s motion [Doc. 18] is DENIED.

      SO ORDERED, this 13th day of January, 2021.


                                           _________________________
                                           Eleanor L. Ross
                                           United States District Judge
                                           Northern District of Georgia




                                 6
